Notice of Pre-AIA  or AIA  Status
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claims 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-16 are drawn to a first species depicted in figures 1-8 where the physical dimensions of the first and second facility elements interact such that the first and second facility elements align.  Claims 17-20 are directed to a second species depicted in figures 9-11 where the first and second facility elements are aligned by the use of magnets.
 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 appears to end with a semicolon instead of a period.  
The applicant should note that while claims 18-19 are withdrawn from consideration, these claims also end with a semicolon rather than a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barros (U.S. Publication No. 2019/0158642). Barros teaches an interface facility for connecting an ocular and a smart device 611/711 having a camera, the facility comprising: a first facility element (bayonet interface, paragraph 27), connected to the ocular (lens 304, fig 3 and paragraph 27); a device case 408/508 configured to connect to the smart device (figs. 6-7); a second facility element 1342/1442 connected to the device case, wherein the device case has a back panel (1341. Fig. 13) and wherein the second facility element does not protrude from the back panel (see figs 9-13 and 17); the first and second facility elements being configured to connect to each other in a connected condition and to detach from each other (paragraphs 27, 41 and 44); the first facility element being registered with a first optical axis associated with the ocular; the second facility element being registered with a second optical axis associated with the camera; the first and second optical axes being registered with each other when the first and second facility elements are in the connected condition, such that the camera records images generated by the ocular (abstract, paragraphs 5, 16, 30).  Regarding claim 2, paragraphs 27, 41 and 44 teach that the first and second facility elements comprise a bayonet mount. Regarding claim 3, the structure of the bayonet mount includes an arcuate element concentric with the respective optical axis with which the first and second facility elements are registered. See also figs. 15-16. Regarding claim 4, the device case has a back panel 1309 coextensive with the smart device, the back panel has an inner surface 1340 overlaying the smart device, and an opposed outer surface 1341, the inner and outer surfaces each defining respective planes (see fig 13), the second facility element being entirely between the respective planes such that the second facility element does not protrude from the device case (see figs 9-13 and 17). Regarding claim 5, the device case has a back panel 1341. Regarding claim 6, the first facility element defines an aperture (bayonet interface, paragraph 27), and wherein the second facility element includes a protrusion 1448 received in the aperture when the first and second facility elements are connected. Regarding claim 7, the protrusion includes a plurality of radially extending lugs (see figs 8 and  11I of US. Pat 9467608 incorporated by reference by Barros as the type of lens used in Barros, where the figures depict a lens with at least two lugs), and wherein the first facility element aperture includes lug passages associated with the lugs. (see annotated figure 18 below which points out the lug passages). 
    PNG
    media_image1.png
    346
    832
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 8 and 11-12 are allowed.
Claims 9-10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER E MAHONEY/               Primary Examiner, Art Unit 2852